STEVENS, Judge
(specially concurring).
I concur in the result.
I believe that a revocation of probation and the ascertainment of the facts essential to the revocation is not part of “the adjudicatory stage” of the juvenile proceeding. The majority holds, and properly so, that probation can be revoked for non-criminal violations of the terms of probation based upon proof of those acts by a preponderance of the evidence. The majority holds that if the act which constitutes a violation of probation is a criminal act, an act of greater severity, then the proof thereof must be beyond a reasonable doubt to enable probation to be revoked. With great respect for the majority, to my mind this just does not make sense.
The majority states that it must recede from that portion of J-66470 which holds that “the quantum of proof in a revocation hearing that alleges the commission of a crime as the basis of violation of probation” is by a preponderance of the evidence. I regret, I cannot agree. In J-72752, cited by the majority, this Court followed the “preponderance of the evidence” test set forth in J-66470. There being no motion for rehearing in juvenile appeals, the petition for review is much more detailed than in other requests to review the decisions of the Court of Appeals. In the petition to review J-72752 the position now stated by the majority was set forth at length and our Supreme Court denied the petition.
I stand firm that proof of a criminal act as the basis of revocation of a juvenile’s probation need only be by a preponderance of the evidence. This special concurrence is submitted with respect.